Citation Nr: 0828354	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral knees.

2.  Entitlement to service connection for a right leg stress 
fracture.

3.  Entitlement to service connection for arthritis of the 
feet, back, shoulders, elbows, and hands.

4.  Entitlement to service connection for residuals of a 
right hip stress fracture.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1982.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  Chondromalacia of the right knee was noted on induction 
examination; the competent evidence of record does not show 
that it was permanently aggravated in service.

2.  Arthritis of the bilateral knees is not etiologically 
related to active service.  

3.  The veteran does not have a right leg stress fracture 
etiologically related to active service.  

4.  Arthritis of the feet, back, shoulders, elbows, and hands 
is not etiologically related to active service.  

5.  The veteran does not have residuals of a right hip stress 
fracture etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Arthritis of the bilateral knees was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A right leg stress fracture was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  Arthritis of the feet, back, shoulders, elbows, and hands 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Residuals of a right hip stress fracture were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In April 2003 and June 2006 letters, VA informed the veteran 
of the evidence necessary to substantiate her claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  The 
April 2003 notice did not address all of the issues currently 
on appeal.  The RO issued corrective VCAA notice in April 
2006, which addressed the issues on appeal and provided the 
veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Despite the inadequate timing of the April 2006 notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO cured any VCAA notice deficiency by 
issuing the fully compliant notice and RO readjudicating the 
case in an August 2007 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  

The veteran's service medical records, private treatment 
records, SSA medical records, and a VA examination have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of her claim, and to respond to VA notices.  The 
veteran and her representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2007).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability pre-
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2007); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  Thus, after 
determining whether there is clear and unmistakable evidence 
that the veteran's back disorder preexisted service, the 
Board will then determine whether there is clear and 
unmistakable evidence that the preexisting back disorder was 
not "made worse" or aggravated in service such that the 
presumption of soundness has been rebutted.

Service treatment records show that the veteran was seen for 
a stress fracture of the right hip, and complaints of right 
ankle pain and pain in the right medial thigh in service.  
The veteran's February 1981 entrance examination shows that 
the veteran had minimal chondromalacia of the right knee 
found on orthopedic examination.  A February 1980 orthopedic 
examination was associated with the claims file.  The 
examination was to rule out any possibility of arthritis in 
the knees.  The veteran reported minimal discomfort in her 
knees.  X-rays did not show any evidence of any arthritic 
changes or any loose body in the patellofemoral joint.  The 
veteran was assessed with very minimal chondromalacia of the 
patella in the right knee.  The examiner could not see any 
evidence of any arthritic changes in the knee joint at that 
time.  The examiner did not see any contraindications for the 
veteran's induction into military service. 

In October 1981, the veteran was seen for pain on the right 
side of the hip without a history of injury to the hip.  The 
veteran also complained of right ankle pain.  She was 
assessed with stress of the right hip versus mild Achilles 
tendonitis of the right foot.  The veteran was put on 
profile.  In October 1981, the veteran was seen for pain in 
the right medial thigh, diagnosed as mild muscle strain.  In 
November 1981, the veteran was again assessed with stress on 
the right hip joint.  In December 1981, she was assessed with 
a possible hamstring pull.  The veteran was seen for right 
thigh and groin pain in January 1982.  The treatment report 
noted that the veteran had been on profile and was being 
treated with physical therapy.  The veteran had continuing 
complaints of right hip pain.  In January 1982, she was 
diagnosed with a healing stress fracture of the right pubic 
ramus.  Service treatment records did not include a 
separation examination.  

Private treatment records dated from 1998 to 2006 show that 
the veteran has been seen for chronic pain in the back, neck, 
hands, wrists, hips, knees, and ankles.  The veteran has had 
various diagnoses associated with her complaints, including 
arthralgias, generalized osteoarthritis, osteoarthritis of 
the bilateral hands, osteoarthritis of the bilateral knees, 
undifferentiated connective tissue disease, generalized or 
mixed osteoarthritis, and sensory neuropathy of the bilateral 
lower extremities.  Private treatment records show that there 
was x-ray or MRI evidence of arthritis in the left knee and 
degenerative disc disease of the lumbar spine.  

December 1993 x-rays of the right and left femur show that 
the bony structures were intact; no fracture or bone 
destruction was identified.  Private treatment records dated 
in 1998 show that the veteran was seen for joint pain 
diagnosed as arthralgias.  The veteran had a March 1999 
diagnosis of arthritis in the left hand and left knee; 
however, March 1999 x-rays of the left hand and knee were 
negative.  October 1999 private x-rays of the right foot were 
negative.  

During an August 2000 disability evaluation, the veteran 
reported a 15 year history of knee pain and a two year 
history of low back pain.  A November 2000 MRI of the lumbar 
spine showed mildly budging discs at L4-L5 and L5-S1.  A June 
2002 x-ray of the right foot showed no abnormalities; the 
veteran was assessed with a sprained right foot, degenerative 
arthritis.  A July 2002 MRI of the right foot was within 
normal limits.  The veteran had a September 2002 diagnosis of 
diffuse arthralgias with a history of intermittent abnormal 
antinuclear antibodies, with possible lupus.  September 2002 
and October 2002 x-rays of the left knee reflect minimal 
osteoarthritis, but no fracture or dislocation.  In May 2003, 
the veteran seen for diffuse arthralgias, which may be 
secondary to early osteoarthritis, especially involving the 
knees and feet.  The physician stated that lower back pain 
was probably secondary to spondylosis of the lumbar spine.  
At that time, there was no clinical evidence of active 
inflammatory arthritis or connective tissue disease.  

A VA examination was completed in August 2003.  The examiner 
interviewed the veteran and noted findings from service 
treatment records.  A comprehensive physical examination was 
completed.  X-rays were done of the pelvis, right hip, right 
knee, and right ankle.  All were read as normal.  The veteran 
was diagnosed with a history of a stress fracture of the 
right pubic ramus during service, which was asymptomatic at 
the time of the examination; a history of right hip pain, a 
history of right knee pain, and a history of right ankle 
pain.  Although the examiner stated that service treatment 
records indicate that the veteran had x-ray evidence of mild 
osteoarthritis of the patellofemoral joint of the right knee; 
the Board notes that service treatment records showed that 
there was no x-ray evidence of arthritis in service.  The 
examiner noted that the veteran had chondromalacia of the 
right knee prior to her entrance.  He stated that this may 
have been minimally aggravated by service, but there was no 
continuing line of evidence from 1981 to 1998 showing that 
the veteran had continuing problems with her right knee 
secondary to military service.  The examiner opined that 
right hip pain and right ankle pain were unrelated to the 
veteran's stress fracture of the right pubic ramus during her 
military service.  The examiner stated that this stress 
fracture apparently resolved and had not been a continuing 
problem of significance. 

Private treatment records dated from November 2005 to June 
2006 reflect current diagnoses of undifferentiated connective 
tissue disease, generalized or mixed osteoarthritis, and 
sensory neuropathy of the bilateral lower extremities.  The 
veteran had a June 2003 and May 2005 diagnoses of generalized 
osteoarthritis.  June 2004 x-rays of the lumbar spine reflect 
levoscoliosis with degenerative disk disease.  
Electrodiagnosic studies completed in December 2004 indicate 
that sensory neuropathy of the bilateral lower extremities 
could not be ruled out.  June 2005 electrodiagnostic studies 
of the bilateral upper extremities were normal.  The veteran 
had a January 2006 diagnosis of sensory neuropathy of the 
bilateral lower extremities.  A February 2006 MRI of the 
lumbar spine shows progressive degeneration of L4-L5 disk and 
facet joint arthropathy.  

In a June 2006 statement, the veteran's sister stated that 
the veteran had varied signs and symptoms of pain and 
weakness in various parts of her body.  She stated further 
that after basic training and between 1980 and 1981, she 
recalled that the veteran had difficulty moving and pain.  
She also recalled that the veteran told her that she had an 
inservice injury, mainly involving the right hip.  She stated 
that after service, the veteran never seemed to regain her 
original flexibility.

1.  Arthritis of the Bilateral Knees

Private treatment records reflect a current diagnosis of 
osteoarthritis in the bilateral knees.  Medical evidence of 
record includes x-ray evidence of left knee osteoarthritis.  
However, there is no x-ray evidence of right knee 
osteoarthritis; August 2003 VA x-rays of the right knee were 
negative. 

With respect to the veteran's right knee, a February 1980 
orthopedic examination associated with service treatment 
records, shows by clear and unmistakable evidence, that the 
veteran had chondromalacia of the patella in the right knee 
prior to her acceptance and enrollment in service.  Thus, the 
Board finds that chondromalacia of the patella in the right 
knee pre-existed service.  See Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000).  This disorder is noted on the veteran's 
induction examination.  Thus, the presumption of soundness 
does not attach in this case even though the disorder was 
apparently asymptomatic and considered not disqualifying at 
the time.  However, the Board must next determine whether the 
veteran's pre-existing right knee disorder was aggravated in 
service.  

The Board finds that the August 2003 VA examination provides 
clear and unmistakable evidence that chondromalacia patella 
was not aggravated by service.  According to CAVC, "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board. Id.  As previously noted, the August 
2003 VA examiner stated that the veteran had mild 
osteoarthritis of the patellofemoral joint of the right knee 
in service; however, service treatment records clearly show 
that the veteran did not have x-ray evidence of 
osteoarthritis in service.  Despite this misstatement, the 
Board finds that the VA opinion is still probative, as the 
misstatement did not appear to affect the examiner's opinion.  
The examiner noted that the veteran had chondromalacia of the 
right knee prior to her entrance.  This was shown by the 
record.  He stated that this may have been minimally 
aggravated by service; however, there was no continuing line 
of evidence from 1981 to 1998 showing that the veteran had 
continuing problems with her right knee secondary to military 
service.  The Board notes that temporary or intermittent 
flare- ups during service of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
While the Board has considered the statements of the 
veteran's sister, the Board finds her statement to be 
competent as to the veteran's complaints of pain in various 
parts of her body in service and shortly thereafter, but also 
finds her statement to be less credible than the VA 
examiner's statement who was able to examine the veteran as 
well as review the record in this case including service 
medical records.  

The evidence show that there was no permanent worsening of 
the veteran's pre-existing chondromalacia of the right knee 
shown subsequent to service; and, although the veteran was 
assessed a history of right knee pain, the August 2003 VA 
examination did not reflect a diagnosed chronic disability 
relating to such.  The United States Court of Appeals for 
Veterans Claims has held that pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (1999).   Thus, the Board finds that the 
pre-existing chondromalacia of the patella in the right knee 
was not aggravated in service.  

Further, in the present case, arthritis in the bilateral 
knees is not shown to have pre-existed service.  The February 
1980 orthopedic examination shows that there was no x-ray 
evidence of arthritis in the bilateral knees at the time of 
the veteran's enlistment.  Service treatment records do not 
reflect any complaints relating to the right or left knee.  
Arthritis of the bilateral knees did not manifest within one 
year of the veteran's separation from service.

Although the veteran has a current diagnosis of arthritis in 
the bilateral knees, arthritis was not shown to have been 
incurred in service and arthritis did not manifest within one 
year of the veteran's separation from service.  The earliest 
medical evidence of left knee pain was in 1998.  The earliest 
x-ray evidence of left knee osteoarthritis was in March 1999.  
August 2003 VA x-rays of the right knee did not reflect 
evidence of arthritis in the right knee at that time.  
Although the veteran noted having a 15 year history of knee 
pain at the time of an August 2000 disability evaluation; 
there is no evidence of a bilateral knee disability in 
service or shortly thereafter.  Finally, there is no 
competent medical evidence which relates currently diagnosed 
arthritis of the bilateral knees to service.  

Arthritis of the bilateral knees was not incurred in service, 
and did not manifest to a compensable degree within on year 
of separation from service.  Therefore, the Board finds that 
service connection for arthritis of the bilateral knees is 
not warranted. 

2.  Right Leg Stress Fracture

Service treatment records do not reflect a right leg stress 
fracture in service.  Service treatment records show that the 
veteran had complaints of pain in the right medial thigh, 
diagnosed as mild muscle strain and a possible hamstring 
pull.  Post-service treatment records do not reflect any 
treatment relating to a muscle strain or hamstring pull in 
service.  

The veteran does not have a current disability related to a 
right leg stress fracture.  December 1993 private x-rays of 
the right femur show that the bony structures were intact, 
and no fracture or bone destruction was identified.  August 
2003 VA x-rays of the right knee were normal, with no 
evidence of fracture or destructive lesion.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, there is no current medical evidence of a 
right leg stress fracture, or residuals of a right leg stress 
fracture.  Further, service treatment records show no 
evidence of a right leg stress fracture in service.  
Therefore, the Board finds that service connection is not 
warranted.  

3.  Arthritis of the Feet, Back, Shoulders, Elbows, and 
Hands.

Service treatment records do not reflect any problems, 
treatment, or diagnoses which may be related to arthritis of 
the feet, back, shoulders, elbows, or hands.  The veteran was 
seen on one occasion for right ankle pain, and was assessed 
with possible Achilles tendonitis of the right foot.  Service 
treatment records do not reflect any further complaints 
related to right ankle pain.  There was no indication of any 
injury to the feet, back, shoulders, elbow, or hands in 
service. 

Medical evidence of record reflects a current diagnosis of 
arthritis in the bilateral feet, back, and hands.  There is 
no specific diagnosis of arthritis in the shoulders or 
elbows; however, private treatment records do reflect a 
diagnosis of undifferentiated connective tissue disease and 
generalized osteoarthritis.  Although there is evidence of a 
current disability, arthritis was not diagnosed within one 
year of the veteran's separation from service, and competent 
medical evidence does not relate the veteran's currently 
diagnosed arthritis to service.  Therefore, the Board finds 
that service connection for arthritis of the feet, back, 
shoulders, elbow, or hands is not warranted. 

4.  Residuals of a Right Hip Stress Fracture

Service treatment records show that the veteran had a right 
hip stress fracture in service; specifically, the veteran was 
diagnosed with a stress fracture of the right pubic ramus.  
However, post-service treatment records do not reflect any 
current residuals to a stress fracture of the right pubic 
ramus.  

August 2003 x-rays of the pelvis and the right hip were 
normal.  The August 2003 VA examiner diagnosed the veteran 
with a history of a stress fracture of the right pubic ramus, 
which was asymptomatic.  The examiner opined that right hip 
pain was unrelated to the veteran's stress fracture of the 
right pubic ramus during her military service.  The examiner 
based this opinion on x-ray evidence which showed that the 
stress fracture had apparently resolved.  Private treatment 
records do not otherwise reflect a diagnosis related to the 
right hip or residuals of a stress fracture to the right 
pubic ramus.  Absent currently diagnosed residuals to a right 
hip stress fracture, the Board finds that service connection 
is not warranted.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  

C.  Conclusion

The veteran does not have a right leg stress fracture or 
residuals thereof and she does not have residuals of a right 
hip stress fracture.  Although the veteran has arthritis in 
the bilateral knees, feet, back, and hands, the record 
provides no competent evidence that the disability was 
incurred or aggravated in service, arthritis did not manifest 
within a year following the veteran's separation from 
service, and no nexus has been established between the 
veteran's current disability and her military service.  The 
veteran does not have a diagnosis of arthritis in the 
shoulders and elbows.  Chondromalacia of the patella in the 
right knee pre-existed service and was not permanently 
aggravated by service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has arthritis of the bilateral knees, a right leg 
stress fracture, arthritis of the feet, back, shoulders, 
elbows, and hands, and residuals of a right hip stress 
fracture etiologically related to active service.  The appeal 
is accordingly denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for arthritis of the bilateral knees is 
denied.

Service connection for a right leg stress fracture is denied.

Service connection for arthritis of the feet, back, 
shoulders, elbows, and hands is denied.

Service connection for residuals of a right hip stress 
fracture is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


